FIRST AMENDMENT TO

BOND PURCHASE, TRANSFER AND PAYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO BOND PURCHASE, TRANSFER AND PAYMENT AGREEMENT (“this
Amendment”) is dated as of June 18, 2007 (the “Effective Date”), by and between
AMERICAN WHOLESALE BOOK COMPANY, INC., an Alabama corporation (“Company”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association (“Wells
Fargo”).

 

Recitals

A.           The Company and Wells Fargo have previously entered into that
certain Bond Purchase, Transfer and Payment Agreement dated as of January 26,
2007 (the “Bond Purchase Agreement”), pursuant to which Wells Fargo purchased
the State Industrial Development Authority (Alabama) Taxable Revenue Bond,
Series 1994 (American Wholesale Book Company Project) dated January 10, 1995
(the "Bond"), which was issued for the benefit of the Company. Capitalized terms
not otherwise herein defined shall have the meanings given them in the Bond
Purchase Agreement.

B.           The Company and Wells Fargo now desire to modify the limit on
unsecured indebtedness allowed by the Bond Purchase Agreement and to make the
other changes set forth in this Amendment.

Agreement

NOW, THEREFORE, in consideration of the foregoing recitals and in further
consideration of the mutual agreements set forth herein, the Company and Wells
Fargo hereby agree as follows, with such agreements to become effective as of
the Effective Date:

1.            Recitals. The recitals hereinabove are hereby incorporated by this
reference as if fully set forth herein.

2.            Rules of Construction. This Amendment is subject to the rules of
construction set forth in the Bond Purchase Agreement.

3.            Representations and Warranties of Company. The Company represents
and warrants to the Wells Fargo as follows:

(a)          Representations and Warranties in Bond Documents and Bond Purchase
Agreement. All of the representations and warranties set forth in the Bond
Documents and the Bond Purchase Agreement are true and correct in all material
respects on and as of the Effective Date, except to the extent that such
representations and warranties expressly relate to an earlier date.

 



(b)          No Default. As of the Effective Date, the Company is in compliance
in all material respects with all the terms and provisions set forth in the Bond
Documents and the Bond Purchase Agreement on their part to be observed or
performed, and, no Event of Default, nor any event that upon notice or lapse of
time or both would constitute such an Event of Default, has occurred and is
continuing.

(c)          Organizational Documents. The articles of incorporation and bylaws
of the Company have not been modified or amended since July 1, 1992.

4.            Amendments to Bond Purchase Agreement. Effective as of the
Effective Date, the Bond Purchase Agreement is hereby amended as follows:

(a)          Section 6(i)(iii) of the Bond Purchase Agreement is hereby deleted
in its entirety and the following is substituted therefor:

(a)         Shareholders’ Equity for the Company and the Guarantors on a
consolidated basis shall not be on any date after February 3, 2007 less than an
amount equal to the difference between: (i) the sum of (A) $141,000,000.00 plus
(B) 100% of consolidated net income (if positive and with no reduction if
negative), for each fiscal quarter (beginning with the next fiscal quarter
ending after February 3, 2007 and each fiscal quarter thereafter) plus (C) 100%
of any equity issuance occurring after February 3, 2007; minus (ii) the total of
Restricted Payments made after February 3, 2007.

“Restricted Payments” means any acquisition by Books-a-Million of outstanding
capital stock of Books-a-Million to be held on its books as treasury stock, any
declaration and payment of any dividends or making of any distributions upon any
of its stock (other than dividends and distributions payable only in shares of
its stock) or any direct or indirect application of any of its assets to the
redemption, retirement, purchase or other acquisition of its stock, or any
combination of the foregoing and shall include normal and customary related
transaction fees, commissions and other expenses incurred in connection with
such purchases or distributions.

(b)          Section 7(h) of the Bond Purchase Agreement is hereby deleted in
its entirety and the following is substituted therefor:

(h)         Neither the Company nor any Guarantor shall purchase its own stock
and Books-a-Million shall not make any Restricted Payments; provided, however,
Books-a-Million may from time to time (i) pay cash dividends (either ordinary or
special) to its shareholders or (ii) acquire outstanding capital stock of
Books-a-Million to be held on its books as treasury stock, as long as, in

 

 

2



connection with each such payment of a dividend or the acquisition of treasury
stock, (A) no Event of Default or Unmatured Default exists before or immediately
after giving effect to such Restricted Payment and (B) the amount of such
Restricted Payment is equal to or less than the Maximum Distribution Amount
determined immediately prior to giving effect to such Restricted Payment.

“Maximum Distribution Amount” means an amount determined as of any date after
February 3, 2007 equal to (i) $80,000,000.00 minus (ii) all Restricted Payments
permitted hereunder made after February 3, 2007 and (iii) either (a) plus 50% of
consolidated net income (if positive) for each fiscal quarter (beginning with
the next fiscal quarter ending after February 3, 2007 and each fiscal quarter
thereafter) or (b) minus 50% of consolidated net income (if negative) for each
fiscal quarter (beginning with the next fiscal quarter ending after February 3,
2007 and each fiscal quarter thereafter).

5.            Bond Documents to Remain in Effect. Except as expressly amended
herein, the Bond Purchase Agreement and the other Bond Documents shall remain in
full force and effect in accordance with their respective terms.

6.            No Novation, etc. Nothing contained in this Amendment shall be
deemed to constitute a novation of the terms of the Bond Documents or the Bond
Purchase Agreement, nor release any party from liability for any obligations
under the Bond Documents or the Bond Purchase Agreement, nor affect any of the
rights, powers or remedies of Wells Fargo under the Bond Documents, nor
constitute a waiver of any provision thereof, except as specifically set forth
in this Amendment.

7.            References in Bond Documents. Effective as of the Effective Date,
all references in the Bond Documents to the “Bond Purchase Agreement” shall
refer to the Bond Purchase Agreement as amended by this Amendment and as the
Bond Purchase Agreement may be further amended from time to time.

8.            Governing Law, Successors and Assigns, etc. This Amendment shall
be governed by and construed in accordance with the laws of the State of Georgia
and shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns.

9.            Headings. The descriptive headings of the sections of this
Amendment are for convenient reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof.

10.          Entire Agreement. This Amendment constitutes the entire
understanding to date of the parties hereto regarding the subject matter hereof
and supersedes all prior and contemporaneous oral and written agreements of the
parties thereto with respect to the subject matter hereof.

 

 

3



11.          Severability. If any provision of this Amendment shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

12.          Counterparts. This Amendment may be executed in any number of
counterparts, each of which so executed shall be deemed an original, but all
such counterparts shall together constitute but one and the same instrument.

13.          Effect of this Amendment. This Amendment amends and supplements the
Bond Purchase Agreement and shall be construed as if it is a part thereof for
all purposes.

 

[Remainder of this page intentionally left blank]

 

 

4



IN WITNESS WHEREOF, the Company and Wells Fargo have caused this Amendment to be
executed and delivered by their duly authorized representatives on the dates set
forth below their signature, to be effective as of the Effective Date.

AMERICAN WHOLESALE BOOK COMPANY, INC.

By: /s/ Douglas G. Markham

Its: Chief Financial Officer

 

Dated:

June 18, 2007

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

By: /s/Randy Repp

Its Vice President

 

Dated:

June 18, 2007

 

 

5



The undersigned constitute all of the Guarantors under the Bond Purchase
Agreement, have read and agree to the terms of this Amendment and affirm that
the Guaranty will remain in full force and effect following the Effective Date
of this Amendment:

 

BOOKS-A-MILLION, INC.

By: /s/ Douglas G. Markham

Its: Chief Financial Officer

 

Dated:

June 18, 2007

 

NETCENTRAL, INC.

By: /s/ Douglas G. Markham

Its: Chief Financial Officer

 

Dated:

June 18, 2007

 

 

AMERICAN INTERNET SERVICE, INC.

By: /s/ Douglas G. Markham

Its: Chief Financial Officer

 

Dated:

June 18, 2007

 

 

booksamillion.com, inc.

By: /s/ Douglas G. Markham

Its: Chief Financial Officer

 

Dated:

June 18, 2007

 

 

FAITHPOINT, INC.

By: /s/ Douglas G. Markham

Its: Chief Financial Officer

 

Dated:

June 18, 2007

 

 

 

6

 

 